DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-10) in the reply filed on 11/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,083,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 11,083,092 has the same structural limitations.
The subject matter claimed in the instant application of claims 1-10 corresponds to the subject matter claims 1-9 of U.S. Patent No. 11,083,092 corresponds the details are as follows:
a. Claim 1 of the instant application number 17362401, recites,
“A planar coil element comprising an insulating base film having a first surface and a second surface opposite to the first surface, a first conductive pattern deposited on the first surface side of the insulating base film, and a first insulating layer covering the first conductive pattern on the first surface side, wherein the first conductive pattern includes a core body and a widening layer deposited on an outer surface of the core body,and a ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less”.(same elements recited in claim 1 and 5 of U.S. Patent No.11,083,401).
b. Claim 2 of the instant application number 17362401, recites (same elements recited in claim 2 of U.S. Patent No. 11,803,401).
c. Claim 3 of the instant application number 17362401, recites (same elements recited in claim 3 of U.S. Patent No. 11,803,401).
d. Claim 4 of the instant application number 17362401, recites (same elements recited in claim 4 of U.S. Patent No. 11,803,401).
e. Claim 6 of the instant application number 17362401, recites (same elements recited in claim 5 of U.S. Patent No. 11,803,401).
f. Claim 7 of the instant application number 17362401, recites (same elements recited in claim 6 of U.S. Patent No. 11,803,401).
g. Claim 8 of the instant application number 17362401, recites (same elements recited in claim 7 of U.S. Patent No. 11,803,401).
h. Claim 9 of the instant application number 17362401, recites (same elements recited in claim 8 of U.S. Patent No. 11,803,401).
j. Claim 10 of the instant application number 17362401, recites (same elements recited in claim 9 of U.S. Patent No. 11,803,401).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations…” a ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less….is vague and indefinite.  The limitations ½ or more could been any number greater than ½ or 5, such as 10,15…etc which makes the claim indefinite. Also, the limitations 5 or less could been any number less than 5 or ½ , such as .4, .2…etc which makes the claim indefinite. Claims 2-10 and rejected under the same premise as claim 1.
Regarding claim 2, the limitations…” wherein the first conductive pattern has an average circuit pitch of 20 µm or more and 100 µm or less ….is vague and indefinite.  The limitations 20 µm or more could been any number greater than 20 or 100 µm, such as 101,120…etc which makes the claim indefinite. Also, the limitations 100 µm or less could been any number less than 100 or 5 , such as 19, 15…etc which makes the claim indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2016/0155550) in view of Kim et al. (US 2015/0255208) and Choi et al. (US 2016/0163444).
Regarding claim 1, Ohkubo et al. (figures 1-4 and para 0023-0030) discloses an insulating base film (16) having a first surface and a second surface opposite to the first surface (see figures 3-4), a first conductive pattern (18a) deposited on the first surface side of the insulating base film (see para 0026), and a first insulating layer (see para 0027) covering the first conductive pattern on the first surface side (see figure 4), a ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less (see para 0027) Note: the measurements provided in para 0027 of Ohkubo et al. discloses the ratio limitations. 
Ohkubo et al. discloses wherein the first conductive pattern includes a core body (see figure 4) but does not expressly discloses a widening layer deposited on an outer surface of the core body and wherein the core body includes a thin conductive layer on the insulating base.
Kim et al. (figures 4, 6 and para 0056) discloses a widening layer (47/49) deposited on an outer surface of the core body (see figures 4 and 6).
Choi et al. (figures 2-3 and para 0073-0074) discloses the core body (61) and wherein the core body includes a thin conductive layer (25) on the insulating base (20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a widening layer is deposited on an outer surface of the core body as taught by Kim et al. to the inductive device of Ohkubo et al. so as to prevent occurrence of short-circuits between coil portions while also having a high aspect ratio (AR) by increasing a thickness of the coil with respect to a width of the coil thereby also allowing for a higher inductance to be obtained.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the core body and wherein the core body includes a thin conductive layer on the insulating base as taught by Choi et al. to the inductive device of Ohkubo et al. so as to improve DC resistance characteristics and inductance characteristics.

Regarding claim 2, Ohkubo et al. (para 0027) discloses wherein the first conductive pattern has an average circuit pitch of 20 µm or more and 100 µm or less.
Regarding claim 5, Kim et al. (figure 4) discloses wherein the first conductive pattern has a top portion having a cross section with a semicircular shape.
Regarding claim 6, Kim et al. (para 0063) discloses wherein each of the core body and the widening layer contains copper or a copper alloy as a main component
Regarding claim 7, Ohkubo et al. (para 0026 and 0030) discloses wherein the insulating base film contains a polyimide as a main component, and the first insulating layer contains an epoxy resin as a main component.
Regarding claim 8, Ohkubo et al. discloses a second conductive pattern (18b) deposited on the second surface side of the insulating base film (16), and a second insulating layer covering (20) the second conductive pattern on the second surface side (see para 0030); Ohkubo et al. discloses wherein the second conductive pattern includes a core body (see figure 4) but does not expressly discloses a widening layer deposited on an outer surface of the core body.
Kim et al. (figures 1, 4, 6 and para 0056) discloses a widening layer (47/49) deposited on an outer surface of the core body (see figures 4 and 6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a widening layer is deposited on an outer surface of the core body as taught by Kim et al. to the inductive device of Ohkubo et al. so as to prevent occurrence of short-circuits between coil portions while also having a high aspect ratio (AR) by increasing a thickness of the coil with respect to a width of the coil thereby also allowing for a higher inductance to be obtained.

Regarding claim 9, Ohkubo et al. (figure 4 and para 0029)) discloses a through hole (22) electrically connecting the first conductive pattern to the second conductive pattern.
Regarding claim 10, Ohkubo et al. (figures 1-4 and para 0023-0030) discloses wherein the first conductive pattern and the second conductive pattern have an identical pattern (see figure 4), and a difference in position in a width direction between a center line of the first conductive pattern and a center line of the second conductive pattern is 40% or less of the average circuit pitch.

2.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2016/0155550) in view of Kim et al. (US 2015/0255208) and Choi et al. (US 2016/0163444) in further view of Kajino (US 6,600,404).
	Regarding claim 3, Ohkubo et al. (figures 1-4 and para 0023-0030) discloses al the limitations as noted above but does not expressly discloses wherein a ratio of an average circuit gap width at a height position of 1/2 the average thickness to an average circuit gap width in a bottom portion of the first conductive pattern is 2 or less.
Kajino (Col 4, lines 25-35) discloses wherein a ratio of an average circuit gap width at a height position of 1/2 the average thickness to an average circuit gap width in a bottom portion of the first conductive pattern is 2 or less. Note: the measurements provided in para Col 4, lines 25-35 of Kajino discloses the ratio limitations. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a ratio of an average circuit gap width at a height position of 1/2 the average thickness to an average circuit gap width in a bottom portion of the first conductive pattern is 2 or less as taught by Kajino to the inductive device of Ohkubo et al. so as to allow for the thickness of the conductor to be increased while the spacing between coil conductive filaments is kept small, so that the direct current resistance of the planar coil can be reduced
	Regarding 4, Ohkubo et al. (figures 1-4 and para 0023-0030) discloses al the limitations as noted above but does not expressly discloses wherein a ratio of an average circuit gap width at a height position of 2/3 the average thickness to the average circuit gap width in the bottom portion of the first conductive pattern is 2 or less.
Kajino (Col 4, lines 25-35) discloses a teaching wherein a ratio of an average circuit gap width at a height position of 1/2 the average thickness to an average circuit gap width in a bottom portion of the first conductive pattern is 2 or less but does not disclose wherein a ratio of an average circuit gap width at a height position of 2/3 the average thickness to the average circuit gap width in the bottom portion of the first conductive pattern is 2 or less; However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein a ratio of an average circuit gap width at a height position of 2/3 the average thickness to the average circuit gap width in the bottom portion of the first conductive pattern is 2 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such as to allow for the thickness of the conductor to be increased while the spacing between coil conductive filaments is kept small, so that the direct current resistance of the planar coil can be reduced.

2.	Claim 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2016/0155550) in view of Kim et al. (US 2015/0255208) and Choi et al. (US 2016/0163444).
Regarding claim 1, Choi et al. (figures 1-3 and para 0029-0055) discloses an insulating base film (20) having a first surface and a second surface opposite to the first surface (see figures 2-3), a first conductive pattern (62/62) deposited on the first surface side of the insulating base film (see figure 2), and a first insulating layer (30) covering the first conductive pattern on the first surface side (see figure 2); wherein the first conductive pattern includes a core body (61) and a widening layer (62) deposited on an outer surface of the core body (see figures 2-3), the core body includes a thin conductive layer (25) on the insulating base film (20).
Choi et al. does not expressly discloses a ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less. 
Ohkubo et al. (para 0027) discloses a ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less. Note: the measurements provided in para 0027 of Ohkubo et al. discloses the ratio limitations. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein ratio of an average thickness of the first conductive pattern to an average circuit pitch of the first conductive pattern is 1/2 or more and 5 or less as taught by Ohkubo et al. to the inductive device of Choi et al. so as to limit the height of the inductive device; thereby allowing for higher inductance to be obtained and also design a more compact inductive device which will save in production cost.
Regarding claim 2, Ohkubo et al. (para 0027) discloses wherein the first conductive pattern has an average circuit pitch of 20 µm or more and 100 µm or less.
Regarding claim 5, Choi et al. (figure 3) discloses wherein the first conductive pattern has a top portion having a cross section with a semicircular shape.
Regarding claim 6, Choi et al. (para 0042) discloses wherein each of the core body and the widening layer contains copper or a copper alloy as a main component
Regarding claim 7, Ohkubo et al. (para 0026 and 0030) discloses wherein the insulating base film contains a polyimide as a main component, and the first insulating layer contains an epoxy resin as a main component.
Regarding claim 8, Choi et al. (para 0042) discloses a second conductive pattern deposited on the second surface side of the insulating base film, and a second insulating layer covering the second conductive pattern on the second surface side,
wherein the second conductive pattern includes a core body and a widening layer deposited on an outer surface of the core body.
Regarding claim 9, Ohkubo et al. (figure 4 and para 0029)) discloses a through hole (22) electrically connecting the first conductive pattern to the second conductive pattern.
Regarding claim 10, Ohkubo et al. (figures 1-4 and para 0023-0030) discloses wherein the first conductive pattern and the second conductive pattern have an identical pattern (see figure 4), and a difference in position in a width direction between a center line of the first conductive pattern and a center line of the second conductive pattern is 40% or less of the average circuit pitch.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837